DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.

Claim Status
Claims 25-40 are currently presenting for examination.

This action has been made NON-FINAL.

Response to Arguments
Applicant's arguments filed on 02/17/2022 have been considered but are moot in view of the new ground(s) of rejection.
Examiner appreciates Applicants’ amendments of the claim language to resolve the 112 issues, however it seems Applicants forgot to resolve the 112 issues of claim 32.

Claim Objections
Claims 25, 33, 40 are objected to because of the following reasons: 
For claims 25, 33, the phrase “wherein the configuration information comprises information indicating respective requirements for each of a plurality of logical channels” should be “wherein the configuration information comprises information indicating respective requirements for each of [[a]] the plurality of logical channels”.
For claim 40, the phrase “wherein selecting the one or more of the plurality of logical channels comprises one or more of the plurality of logical channels based on one or more of the respective requirements” should be “wherein selecting the one or more of the plurality of logical channels comprises selecting the one or more of the plurality of logical channels based on one or more of the respective requirements”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 32 contains the following limitations which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention:
 “wherein the at least one of the physical channel resources comprise a subcarrier spacing” (Claim 32)
The claim language gives the impression that a subcarrier spacing is “physical channel resources” while the specification describes it only as characteristics, characterization of physical channel resources, for example:
“The WTRU may be configured with one or more, or multiple, transport channels, one or more, or each, with their own characteristics in terms of one or more of: numerology (e.g., which may include a subcarrier spacing and/or an associated symbol duration), MCS, coding rate, TTI duration, reliability, HARQ retransmission, and/or delays, etc.” (Specification, paragraph 169)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25-26, 28-29, 31, 33-34, 36-37, 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lohr, US 2010/0135229.

For claim 25. Lohr teaches: A wireless transmit/receive unit (WTRU) (Lohr, fig 6, paragraph 140-162, UE) comprising: a processor (Lohr, paragraph 181-182) configured to:
receive configuration information associated with a plurality of logical channels, wherein the configuration information comprises information indicating respective requirements for each of a plurality of logical channels; (Lohr, paragraph 68-74, “Radio Resource Control (RRC) controls the uplink rate control function by giving each radio bearer a priority and in addition a prioritized bit-rate (PBR). The concept of utilizing a prioritized bit-rate in LTE is new. The idea behind prioritized bit-rate is to support for each bearer, including low priority non-guaranteed bit-rate bearers, a minimum bit-rate in order to avoid a potential starvation. Each bearer should at least get enough resources in order to achieve the prioritized bit-rate… The PBR, MBR and AMBR values signaled to the UE are configured and controlled by the network.”; paragraph 172, “The MAC layer at the mobile terminal will add a MAC header to data of the respective radio bearers (i.e. logical channels) that are multiplexed to form a MAC PDU.”; PBR is information indicating respective requirement)
receive an indication of physical channel resources, wherein at least one of the physical channel resources is associated with a transmission duration; (Lohr, fig 6, paragraph 140-162, “The scheduler may for example periodically make a scheduling decision allocating the total available uplink resources/power for user data transmission to the requesting mobile terminals. Further, in this scheduling decision the scheduler may also determine the transport formats to be used for the transmission of uplink data by the respective mobile terminals. The transport format may for example comprise a modulation and coding scheme to be applied to the uplink data and the transport block size of the transport block to which the uplink data should be mapped by the individual mobile terminals. These parameters allow the mobile terminals to derive the number of bits/bytes they are allowed to transmit on the uplink… In this embodiment, it may be assumed that the scheduling grants are only valid for the transmission of one Transport Block, i.e. one MAC PDU in the non-MIMO mode. Consequently the scheduling grant would be only valid for one transmission opportunity, i.e. one Transmission Time Interval (TTI)… Upon receiving the scheduling grant the mobile terminal may distribute the indicated resource to its guaranteed and non-guaranteed bit-rate bearers as follows. The amount of bits/bytes the mobile terminal distributes among its configured radio bearers is indicated by means of the transport block size. The transport block size in connection with used modulation and coding scheme determines the amount of physical channel resource (e.g. the number of OFDM symbols to use in the transmission being equivalent to a bit-rate on the physical channel).”; transport block size is an indication of an amount of physical channel resource; the amount of physical channel resource (e.g. the number of OFDM symbols) is clearly a transmission duration)
and select one or more of the plurality of logical channels based on one or more of the respective requirements for each of the one or more of the plurality of logical channels being satisfied by the transmission duration; (Lohr, fig 6, paragraph 140-162, “Upon receiving the scheduling grant the mobile terminal may distribute the indicated resource to its guaranteed and non-guaranteed bit-rate bearers as follows. The amount of bits/bytes the mobile terminal distributes among its configured radio bearers is indicated by means of the transport block size. The transport block size in connection with used modulation and coding scheme determines the amount of physical channel resource (e.g. the number of OFDM symbols to use in the transmission being equivalent to a bit-rate on the physical channel)… The assignment of the grant to the bearers is basically performed in two steps as already mentioned in the Technical Background section… In a first step, the mobile terminal determined for each bearer the minimum of the buffer status and the bucket status of the prioritized bit-rate bucket, i.e. determines the amount of bits/bytes of the respective bearer that may be transmitted either due to the prioritized bit-rate restriction of the token buffer algorithm for the bearer or due to the bearer's buffer size. If this determined amount of data is smaller than the grant of the base station, the base station assigns a part of the grant equal to the determined amount of bits/bytes of the respective bearer that may be transmitted to the respective bearer and processes the next bearer until the grant is fully assigned to the bearers or until the all bearers have been assigned a part of the granted resource… Concerning the serve order of the bearers in this first step, guaranteed bit-rate bearers may be served first. Alternatively, all bearers may be assigned a priority (e.g. a logical channel priority of the logical channel to which a respective bearer service or bearer services is/are mapped) and the bearers may be served according to their priority in descending order. Thereby, guaranteed bit-rate bearers should typically have a priority higher than that of non-guaranteed bit-rate bearers.”; also see paragraph 68-74, “The idea behind prioritized bit-rate is to support for each bearer, including low priority non-guaranteed bit-rate bearers, a minimum bit-rate in order to avoid a potential starvation. Each bearer should at least get enough resources in order to achieve the prioritized bit-rate… The uplink rate control function ensures that the UE serves its radio bearer(s) in the following sequence: [0072] Step 1: All the radio bearer(s) in decreasing priority order up to their PBR; [0073] Step 2: All the radio bearer(s) in decreasing priority order for the remaining resources assigned by the grant and the function ensures that the MBR and AMBR are not exceeded.”)
and transmit data associated with the selected one or more of the plurality of logical channels utilizing the physical channel resources. (Lohr, paragraph 140-162, “In a first step, the mobile terminal determined for each bearer the minimum of the buffer status and the bucket status of the prioritized bit-rate bucket, i.e. determines the amount of bits/bytes of the respective bearer that may be transmitted either due to the prioritized bit-rate restriction of the token buffer algorithm for the bearer or due to the bearer's buffer size. If this determined amount of data is smaller than the grant of the base station, the base station assigns a part of the grant equal to the determined amount of bits/bytes of the respective bearer that may be transmitted to the respective bearer and processes the next bearer until the grant is fully assigned to the bearers or until the all bearers have been assigned a part of the granted resource… Once the mobile terminal has completed the process of assigning the resources to the different bearers, it may generate the uplink transmission (e.g. in form of a MAC protocol data unit (PDU) conveying the multiplexed data of the different bearers) and may transmit the data to the base station, for example via a shared uplink channel (UL-SCH).”)

For claim 26. Lohr discloses all the limitations of claim 25, and Lohr further teaches: wherein the at least one of the physical channel resources is associated with at least one of: a bandwidth, a symbol rate, a coding characteristic, a set of supported modulation and coding schemes (MCS), or a numerology. (Lohr, fig 6, paragraph 140-162, “The scheduler may for example periodically make a scheduling decision allocating the total available uplink resources/power for user data transmission to the requesting mobile terminals. Further, in this scheduling decision the scheduler may also determine the transport formats to be used for the transmission of uplink data by the respective mobile terminals. The transport format may for example comprise a modulation and coding scheme to be applied to the uplink data and the transport block size of the transport block to which the uplink data should be mapped by the individual mobile terminals. These parameters allow the mobile terminals to derive the number of bits/bytes they are allowed to transmit on the uplink… In this embodiment, it may be assumed that the scheduling grants are only valid for the transmission of one Transport Block, i.e. one MAC PDU in the non-MIMO mode. Consequently the scheduling grant would be only valid for one transmission opportunity, i.e. one Transmission Time Interval (TTI)… Upon receiving the scheduling grant the mobile terminal may distribute the indicated resource to its guaranteed and non-guaranteed bit-rate bearers as follows. The amount of bits/bytes the mobile terminal distributes among its configured radio bearers is indicated by means of the transport block size. The transport block size in connection with used modulation and coding scheme determines the amount of physical channel resource (e.g. the number of OFDM symbols to use in the transmission being equivalent to a bit-rate on the physical channel).”; transport block size (bandwidth, numerology), modulation and coding scheme (coding characteristic, modulation and coding scheme))

For claim 28. Lohr discloses all the limitations of claim 26, and Lohr further teaches: wherein the numerology comprises a subcarrier spacing or an associated symbol duration. (Lohr, fig 6, paragraph 140-162, “The scheduler may for example periodically make a scheduling decision allocating the total available uplink resources/power for user data transmission to the requesting mobile terminals. Further, in this scheduling decision the scheduler may also determine the transport formats to be used for the transmission of uplink data by the respective mobile terminals. The transport format may for example comprise a modulation and coding scheme to be applied to the uplink data and the transport block size of the transport block to which the uplink data should be mapped by the individual mobile terminals. These parameters allow the mobile terminals to derive the number of bits/bytes they are allowed to transmit on the uplink… In this embodiment, it may be assumed that the scheduling grants are only valid for the transmission of one Transport Block, i.e. one MAC PDU in the non-MIMO mode. Consequently the scheduling grant would be only valid for one transmission opportunity, i.e. one Transmission Time Interval (TTI)… Upon receiving the scheduling grant the mobile terminal may distribute the indicated resource to its guaranteed and non-guaranteed bit-rate bearers as follows. The amount of bits/bytes the mobile terminal distributes among its configured radio bearers is indicated by means of the transport block size. The transport block size in connection with used modulation and coding scheme determines the amount of physical channel resource (e.g. the number of OFDM symbols to use in the transmission being equivalent to a bit-rate on the physical channel).”; transport block size (bandwidth, numerology), transport block size is associated symbol duration since it is used to determine number of symbols)

For claim 29. Lohr discloses all the limitations of claim 25, and Lohr further teaches: wherein the processor is further configured to select the one or more of the plurality of logical channels pursuant to a logical channel prioritization (LCP) procedure that defines the one or more requirements associated with each of the plurality of logical channels. (Lohr, fig 6, paragraph 140-162, “Upon receiving the scheduling grant the mobile terminal may distribute the indicated resource to its guaranteed and non-guaranteed bit-rate bearers as follows. The amount of bits/bytes the mobile terminal distributes among its configured radio bearers is indicated by means of the transport block size. The transport block size in connection with used modulation and coding scheme determines the amount of physical channel resource (e.g. the number of OFDM symbols to use in the transmission being equivalent to a bit-rate on the physical channel)… The assignment of the grant to the bearers is basically performed in two steps as already mentioned in the Technical Background section… In a first step, the mobile terminal determined for each bearer the minimum of the buffer status and the bucket status of the prioritized bit-rate bucket, i.e. determines the amount of bits/bytes of the respective bearer that may be transmitted either due to the prioritized bit-rate restriction of the token buffer algorithm for the bearer or due to the bearer's buffer size. If this determined amount of data is smaller than the grant of the base station, the base station assigns a part of the grant equal to the determined amount of bits/bytes of the respective bearer that may be transmitted to the respective bearer and processes the next bearer until the grant is fully assigned to the bearers or until the all bearers have been assigned a part of the granted resource… Concerning the serve order of the bearers in this first step, guaranteed bit-rate bearers may be served first. Alternatively, all bearers may be assigned a priority (e.g. a logical channel priority of the logical channel to which a respective bearer service or bearer services is/are mapped) and the bearers may be served according to their priority in descending order. Thereby, guaranteed bit-rate bearers should typically have a priority higher than that of non-guaranteed bit-rate bearers.”; also see paragraph 68-74, “Radio Resource Control (RRC) controls the uplink rate control function by giving each radio bearer a priority and in addition a prioritized bit-rate (PBR). The concept of utilizing a prioritized bit-rate in LTE is new. The idea behind prioritized bit-rate is to support for each bearer, including low priority non-guaranteed bit-rate bearers, a minimum bit-rate in order to avoid a potential starvation. Each bearer should at least get enough resources in order to achieve the prioritized bit-rate… The uplink rate control function ensures that the UE serves its radio bearer(s) in the following sequence: [0072] Step 1: All the radio bearer(s) in decreasing priority order up to their PBR; [0073] Step 2: All the radio bearer(s) in decreasing priority order for the remaining resources assigned by the grant and the function ensures that the MBR and AMBR are not exceeded.”; paragraph 172, “The MAC layer at the mobile terminal will add a MAC header to data of the respective radio bearers (i.e. logical channels) that are multiplexed to form a MAC PDU.”)

For claim 31. Lohr discloses all the limitations of claim 25, and Lohr further teaches: wherein the processor configured to receive the indication of physical channel resources is configured to receive downlink control information (DCI) comprising the indication of physical channel resources. (Lohr, fig 6, paragraph 140-162, scheduling grant which contains transport block size (indication of physical channel resources) is received by UE from eNodeB, scheduling grant is downlink control information because it control information sent from eNodeB to UE (downlink direction))

For claim 33. Lohr teaches: A method performed by a wireless transmit/receive unit (WTRU), (Lohr, fig 6, paragraph 140-162, UE) the method comprising: 
receiving configuration associated with a plurality of logical channels, wherein the configuration information comprises information indicating respective requirements for each of a plurality of logical channels; (Lohr, paragraph 68-74, “Radio Resource Control (RRC) controls the uplink rate control function by giving each radio bearer a priority and in addition a prioritized bit-rate (PBR). The concept of utilizing a prioritized bit-rate in LTE is new. The idea behind prioritized bit-rate is to support for each bearer, including low priority non-guaranteed bit-rate bearers, a minimum bit-rate in order to avoid a potential starvation. Each bearer should at least get enough resources in order to achieve the prioritized bit-rate… The PBR, MBR and AMBR values signaled to the UE are configured and controlled by the network.”; paragraph 172, “The MAC layer at the mobile terminal will add a MAC header to data of the respective radio bearers (i.e. logical channels) that are multiplexed to form a MAC PDU.”; PBR is information indicating respective requirement)
receiving an indication of physical channel resources, wherein at least one of the physical channel resources is associated with a transmission duration; (Lohr, fig 6, paragraph 140-162, “The scheduler may for example periodically make a scheduling decision allocating the total available uplink resources/power for user data transmission to the requesting mobile terminals. Further, in this scheduling decision the scheduler may also determine the transport formats to be used for the transmission of uplink data by the respective mobile terminals. The transport format may for example comprise a modulation and coding scheme to be applied to the uplink data and the transport block size of the transport block to which the uplink data should be mapped by the individual mobile terminals. These parameters allow the mobile terminals to derive the number of bits/bytes they are allowed to transmit on the uplink… In this embodiment, it may be assumed that the scheduling grants are only valid for the transmission of one Transport Block, i.e. one MAC PDU in the non-MIMO mode. Consequently the scheduling grant would be only valid for one transmission opportunity, i.e. one Transmission Time Interval (TTI)… Upon receiving the scheduling grant the mobile terminal may distribute the indicated resource to its guaranteed and non-guaranteed bit-rate bearers as follows. The amount of bits/bytes the mobile terminal distributes among its configured radio bearers is indicated by means of the transport block size. The transport block size in connection with used modulation and coding scheme determines the amount of physical channel resource (e.g. the number of OFDM symbols to use in the transmission being equivalent to a bit-rate on the physical channel).”; transport block size is an indication of an amount of physical channel resource; the amount of physical channel resource (e.g. the number of OFDM symbols) is clearly a transmission duration)
and selecting one or more of the plurality of logical channels based on one or more of the respective requirements for each of the one or more of the plurality of logical channels being satisfied by the transmission duration; (Lohr, fig 6, paragraph 140-162, “Upon receiving the scheduling grant the mobile terminal may distribute the indicated resource to its guaranteed and non-guaranteed bit-rate bearers as follows. The amount of bits/bytes the mobile terminal distributes among its configured radio bearers is indicated by means of the transport block size. The transport block size in connection with used modulation and coding scheme determines the amount of physical channel resource (e.g. the number of OFDM symbols to use in the transmission being equivalent to a bit-rate on the physical channel)… The assignment of the grant to the bearers is basically performed in two steps as already mentioned in the Technical Background section… In a first step, the mobile terminal determined for each bearer the minimum of the buffer status and the bucket status of the prioritized bit-rate bucket, i.e. determines the amount of bits/bytes of the respective bearer that may be transmitted either due to the prioritized bit-rate restriction of the token buffer algorithm for the bearer or due to the bearer's buffer size. If this determined amount of data is smaller than the grant of the base station, the base station assigns a part of the grant equal to the determined amount of bits/bytes of the respective bearer that may be transmitted to the respective bearer and processes the next bearer until the grant is fully assigned to the bearers or until the all bearers have been assigned a part of the granted resource… Concerning the serve order of the bearers in this first step, guaranteed bit-rate bearers may be served first. Alternatively, all bearers may be assigned a priority (e.g. a logical channel priority of the logical channel to which a respective bearer service or bearer services is/are mapped) and the bearers may be served according to their priority in descending order. Thereby, guaranteed bit-rate bearers should typically have a priority higher than that of non-guaranteed bit-rate bearers.”; also see paragraph 68-74, “The idea behind prioritized bit-rate is to support for each bearer, including low priority non-guaranteed bit-rate bearers, a minimum bit-rate in order to avoid a potential starvation. Each bearer should at least get enough resources in order to achieve the prioritized bit-rate… The uplink rate control function ensures that the UE serves its radio bearer(s) in the following sequence: [0072] Step 1: All the radio bearer(s) in decreasing priority order up to their PBR; [0073] Step 2: All the radio bearer(s) in decreasing priority order for the remaining resources assigned by the grant and the function ensures that the MBR and AMBR are not exceeded.”)
and transmitting data associated with the selected one or more of the plurality of logical channels utilizing the physical channel resources. (Lohr, paragraph 140-162, “In a first step, the mobile terminal determined for each bearer the minimum of the buffer status and the bucket status of the prioritized bit-rate bucket, i.e. determines the amount of bits/bytes of the respective bearer that may be transmitted either due to the prioritized bit-rate restriction of the token buffer algorithm for the bearer or due to the bearer's buffer size. If this determined amount of data is smaller than the grant of the base station, the base station assigns a part of the grant equal to the determined amount of bits/bytes of the respective bearer that may be transmitted to the respective bearer and processes the next bearer until the grant is fully assigned to the bearers or until the all bearers have been assigned a part of the granted resource… Once the mobile terminal has completed the process of assigning the resources to the different bearers, it may generate the uplink transmission (e.g. in form of a MAC protocol data unit (PDU) conveying the multiplexed data of the different bearers) and may transmit the data to the base station, for example via a shared uplink channel (UL-SCH).”)

For claim 34. Lohr discloses all the limitations of claim 33, and Lohr further teaches: wherein at least one of the physical channel resources is associated with at least one of: a bandwidth, a symbol rate, a coding characteristic, a set of supported modulation and coding schemes (MCS), or a numerology. (Lohr, fig 6, paragraph 140-162, “The scheduler may for example periodically make a scheduling decision allocating the total available uplink resources/power for user data transmission to the requesting mobile terminals. Further, in this scheduling decision the scheduler may also determine the transport formats to be used for the transmission of uplink data by the respective mobile terminals. The transport format may for example comprise a modulation and coding scheme to be applied to the uplink data and the transport block size of the transport block to which the uplink data should be mapped by the individual mobile terminals. These parameters allow the mobile terminals to derive the number of bits/bytes they are allowed to transmit on the uplink… In this embodiment, it may be assumed that the scheduling grants are only valid for the transmission of one Transport Block, i.e. one MAC PDU in the non-MIMO mode. Consequently the scheduling grant would be only valid for one transmission opportunity, i.e. one Transmission Time Interval (TTI)… Upon receiving the scheduling grant the mobile terminal may distribute the indicated resource to its guaranteed and non-guaranteed bit-rate bearers as follows. The amount of bits/bytes the mobile terminal distributes among its configured radio bearers is indicated by means of the transport block size. The transport block size in connection with used modulation and coding scheme determines the amount of physical channel resource (e.g. the number of OFDM symbols to use in the transmission being equivalent to a bit-rate on the physical channel).”; transport block size (bandwidth, numerology), modulation and coding scheme (coding characteristic, modulation and coding scheme))

For claim 36. Lohr discloses all the limitations of claim 34, and Lohr further teaches: wherein the numerology includes a subcarrier spacing or an associated symbol duration. (Lohr, fig 6, paragraph 140-162, “The scheduler may for example periodically make a scheduling decision allocating the total available uplink resources/power for user data transmission to the requesting mobile terminals. Further, in this scheduling decision the scheduler may also determine the transport formats to be used for the transmission of uplink data by the respective mobile terminals. The transport format may for example comprise a modulation and coding scheme to be applied to the uplink data and the transport block size of the transport block to which the uplink data should be mapped by the individual mobile terminals. These parameters allow the mobile terminals to derive the number of bits/bytes they are allowed to transmit on the uplink… In this embodiment, it may be assumed that the scheduling grants are only valid for the transmission of one Transport Block, i.e. one MAC PDU in the non-MIMO mode. Consequently the scheduling grant would be only valid for one transmission opportunity, i.e. one Transmission Time Interval (TTI)… Upon receiving the scheduling grant the mobile terminal may distribute the indicated resource to its guaranteed and non-guaranteed bit-rate bearers as follows. The amount of bits/bytes the mobile terminal distributes among its configured radio bearers is indicated by means of the transport block size. The transport block size in connection with used modulation and coding scheme determines the amount of physical channel resource (e.g. the number of OFDM symbols to use in the transmission being equivalent to a bit-rate on the physical channel).”; transport block size (bandwidth, numerology), transport block size is associated symbol duration since it is used to determine number of symbols)

For claim 37. Lohr discloses all the limitations of claim 33, and Lohr further teaches: wherein selecting the one or more of the plurality of logical channels comprises selecting the one or more of the plurality of channels pursuant to a logical channel prioritization (LCP) procedure that defines the respective requirements associated for each of the plurality of logical channels. (Lohr, fig 6, paragraph 140-162, “Upon receiving the scheduling grant the mobile terminal may distribute the indicated resource to its guaranteed and non-guaranteed bit-rate bearers as follows. The amount of bits/bytes the mobile terminal distributes among its configured radio bearers is indicated by means of the transport block size. The transport block size in connection with used modulation and coding scheme determines the amount of physical channel resource (e.g. the number of OFDM symbols to use in the transmission being equivalent to a bit-rate on the physical channel)… The assignment of the grant to the bearers is basically performed in two steps as already mentioned in the Technical Background section… In a first step, the mobile terminal determined for each bearer the minimum of the buffer status and the bucket status of the prioritized bit-rate bucket, i.e. determines the amount of bits/bytes of the respective bearer that may be transmitted either due to the prioritized bit-rate restriction of the token buffer algorithm for the bearer or due to the bearer's buffer size. If this determined amount of data is smaller than the grant of the base station, the base station assigns a part of the grant equal to the determined amount of bits/bytes of the respective bearer that may be transmitted to the respective bearer and processes the next bearer until the grant is fully assigned to the bearers or until the all bearers have been assigned a part of the granted resource… Concerning the serve order of the bearers in this first step, guaranteed bit-rate bearers may be served first. Alternatively, all bearers may be assigned a priority (e.g. a logical channel priority of the logical channel to which a respective bearer service or bearer services is/are mapped) and the bearers may be served according to their priority in descending order. Thereby, guaranteed bit-rate bearers should typically have a priority higher than that of non-guaranteed bit-rate bearers.”; also see paragraph 68-74, “Radio Resource Control (RRC) controls the uplink rate control function by giving each radio bearer a priority and in addition a prioritized bit-rate (PBR). The concept of utilizing a prioritized bit-rate in LTE is new. The idea behind prioritized bit-rate is to support for each bearer, including low priority non-guaranteed bit-rate bearers, a minimum bit-rate in order to avoid a potential starvation. Each bearer should at least get enough resources in order to achieve the prioritized bit-rate… The uplink rate control function ensures that the UE serves its radio bearer(s) in the following sequence: [0072] Step 1: All the radio bearer(s) in decreasing priority order up to their PBR; [0073] Step 2: All the radio bearer(s) in decreasing priority order for the remaining resources assigned by the grant and the function ensures that the MBR and AMBR are not exceeded.”; paragraph 172, “The MAC layer at the mobile terminal will add a MAC header to data of the respective radio bearers (i.e. logical channels) that are multiplexed to form a MAC PDU.”)

For claim 39. Lohr discloses all the limitations of claim 33, and Lohr further teaches: wherein receiving an indication of physical channel resources comprises receiving downlink control information (DCI) comprising the indication of physical channel resources. (Lohr, fig 6, paragraph 140-162, scheduling grant which contains transport block size (indication of physical channel resources) is received by UE from eNodeB, scheduling grant is downlink control information because it control information sent from eNodeB to UE (downlink direction))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lohr, US 2010/0135229 in view of Mazzarese, US 2015/0156769.

For claim 27. Lohr discloses all the limitations of claim 25, and Lohr further teaches: wherein the transmission duration is less than or equal to 1 millisecond (ms). (Lohr, fig 6, paragraph 140-162, “The scheduler may for example periodically make a scheduling decision allocating the total available uplink resources/power for user data transmission to the requesting mobile terminals. Further, in this scheduling decision the scheduler may also determine the transport formats to be used for the transmission of uplink data by the respective mobile terminals. The transport format may for example comprise a modulation and coding scheme to be applied to the uplink data and the transport block size of the transport block to which the uplink data should be mapped by the individual mobile terminals. These parameters allow the mobile terminals to derive the number of bits/bytes they are allowed to transmit on the uplink… In this embodiment, it may be assumed that the scheduling grants are only valid for the transmission of one Transport Block, i.e. one MAC PDU in the non-MIMO mode. Consequently the scheduling grant would be only valid for one transmission opportunity, i.e. one Transmission Time Interval (TTI)… Upon receiving the scheduling grant the mobile terminal may distribute the indicated resource to its guaranteed and non-guaranteed bit-rate bearers as follows. The amount of bits/bytes the mobile terminal distributes among its configured radio bearers is indicated by means of the transport block size. The transport block size in connection with used modulation and coding scheme determines the amount of physical channel resource (e.g. the number of OFDM symbols to use in the transmission being equivalent to a bit-rate on the physical channel).”; transport block size is an indication of an amount of physical channel resource; the amount of physical channel resource (e.g. the number of OFDM symbols) is clearly a transmission duration; transmission duration is less than or equal to 1ms because the grant is only for 1 TTI and in LTE, 1 TTI is 1 ms)
Even though it’s well-known in the art that in LTE, 1 TTI is 1 ms, Examiner understands Applicants might not know such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Mazzarese from the same or similar fields of endeavor teaches: in LTE, 1 TTI is 1 ms (Mazzarese, fig 1, paragraph 4, “As shown in FIG. 1, in a long term evolution (LTE) system, the time length of one transmission time interval (TTI) is 1 ms. One TTI comprises 14 symbols”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of  into Mazzarese into Lohr, since Lohr suggests a technique for granting resources in one TTI in LTE, and Mazzarese suggests the beneficial way of having such resources to be less than or equal to 1 ms since it’s well-known in the art that in LTE one TTI is 1 ms (Mazzarese, fig 1, paragraph 4) thus conforming to the standard would ease implementation and improve compatibility in the analogous art of communication.

For claim 35. Lohr discloses all the limitations of claim 33, and Lohr further teaches: wherein the transmission duration is less than or equal to 1 millisecond (ms). (Lohr, fig 6, paragraph 140-162, “The scheduler may for example periodically make a scheduling decision allocating the total available uplink resources/power for user data transmission to the requesting mobile terminals. Further, in this scheduling decision the scheduler may also determine the transport formats to be used for the transmission of uplink data by the respective mobile terminals. The transport format may for example comprise a modulation and coding scheme to be applied to the uplink data and the transport block size of the transport block to which the uplink data should be mapped by the individual mobile terminals. These parameters allow the mobile terminals to derive the number of bits/bytes they are allowed to transmit on the uplink… In this embodiment, it may be assumed that the scheduling grants are only valid for the transmission of one Transport Block, i.e. one MAC PDU in the non-MIMO mode. Consequently the scheduling grant would be only valid for one transmission opportunity, i.e. one Transmission Time Interval (TTI)… Upon receiving the scheduling grant the mobile terminal may distribute the indicated resource to its guaranteed and non-guaranteed bit-rate bearers as follows. The amount of bits/bytes the mobile terminal distributes among its configured radio bearers is indicated by means of the transport block size. The transport block size in connection with used modulation and coding scheme determines the amount of physical channel resource (e.g. the number of OFDM symbols to use in the transmission being equivalent to a bit-rate on the physical channel).”; transport block size is an indication of an amount of physical channel resource; the amount of physical channel resource (e.g. the number of OFDM symbols) is clearly a transmission duration; transmission duration is less than or equal to 1ms because the grant is only for 1 TTI and in LTE, 1 TTI is 1 ms)
Even though it’s well-known in the art that in LTE, 1 TTI is 1 ms, Examiner understands Applicants might not know such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Mazzarese from the same or similar fields of endeavor teaches: in LTE, 1 TTI is 1 ms (Mazzarese, fig 1, paragraph 4, “As shown in FIG. 1, in a long term evolution (LTE) system, the time length of one transmission time interval (TTI) is 1 ms. One TTI comprises 14 symbols”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of  into Mazzarese into Lohr, since Lohr suggests a technique for granting resources in one TTI in LTE, and Mazzarese suggests the beneficial way of having such resources to be less than or equal to 1 ms since it’s well-known in the art that in LTE one TTI is 1 ms (Mazzarese, fig 1, paragraph 4) thus conforming to the standard would ease implementation and improve compatibility in the analogous art of communication.

Claims 30, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lohr, US 2010/0135229 in view of Chen, US 2015/0087414.

For claim 30. Lohr discloses all the limitations of claim 29, and Lohr further teaches: wherein the respective requirements for each of the plurality of logical channels comprise at least one of a low latency service requirement or an ultra-reliable service requirement. (Lohr, paragraph 68-74, “Radio Resource Control (RRC) controls the uplink rate control function by giving each radio bearer a priority and in addition a prioritized bit-rate (PBR). The concept of utilizing a prioritized bit-rate in LTE is new. The idea behind prioritized bit-rate is to support for each bearer, including low priority non-guaranteed bit-rate bearers, a minimum bit-rate in order to avoid a potential starvation. Each bearer should at least get enough resources in order to achieve the prioritized bit-rate… The PBR, MBR and AMBR values signaled to the UE are configured and controlled by the network.”; fig 6, paragraph 140-162, “Upon receiving the scheduling grant the mobile terminal may distribute the indicated resource to its guaranteed and non-guaranteed bit-rate bearers as follows. The amount of bits/bytes the mobile terminal distributes among its configured radio bearers is indicated by means of the transport block size. The transport block size in connection with used modulation and coding scheme determines the amount of physical channel resource (e.g. the number of OFDM symbols to use in the transmission being equivalent to a bit-rate on the physical channel)… The assignment of the grant to the bearers is basically performed in two steps as already mentioned in the Technical Background section… In a first step, the mobile terminal determined for each bearer the minimum of the buffer status and the bucket status of the prioritized bit-rate bucket, i.e. determines the amount of bits/bytes of the respective bearer that may be transmitted either due to the prioritized bit-rate restriction of the token buffer algorithm for the bearer or due to the bearer's buffer size. If this determined amount of data is smaller than the grant of the base station, the base station assigns a part of the grant equal to the determined amount of bits/bytes of the respective bearer that may be transmitted to the respective bearer and processes the next bearer until the grant is fully assigned to the bearers or until the all bearers have been assigned a part of the granted resource… Concerning the serve order of the bearers in this first step, guaranteed bit-rate bearers may be served first. Alternatively, all bearers may be assigned a priority (e.g. a logical channel priority of the logical channel to which a respective bearer service or bearer services is/are mapped) and the bearers may be served according to their priority in descending order. Thereby, guaranteed bit-rate bearers should typically have a priority higher than that of non-guaranteed bit-rate bearers.”; also see paragraph 68-74, “The idea behind prioritized bit-rate is to support for each bearer, including low priority non-guaranteed bit-rate bearers, a minimum bit-rate in order to avoid a potential starvation. Each bearer should at least get enough resources in order to achieve the prioritized bit-rate… The uplink rate control function ensures that the UE serves its radio bearer(s) in the following sequence: [0072] Step 1: All the radio bearer(s) in decreasing priority order up to their PBR; [0073] Step 2: All the radio bearer(s) in decreasing priority order for the remaining resources assigned by the grant and the function ensures that the MBR and AMBR are not exceeded.”; PBRs for guaranteed bit-rate bearers are low latency service requirements because guaranteed bit-rate bearers are useful for low latency services)
Even though it’s well-known in the art that guaranteed bit-rate bearers are useful for low latency service, Examiner understands Applicants might not know such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Chen from the same or similar fields of endeavor teaches: guaranteed bit-rate bearers are useful for low latency services (Chen, paragraph 34, “The GBR bearers may be particularly useful for video and gaming services that require high bandwidth and low latency, jitter and packet loss.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chen into Lohr, since Lohr suggests a technique for managing guaranteed bit-rate bearers, and Chen suggests the beneficial way of using such guaranteed bit-rate bearers for low latency service since the GBR bearers are useful for video and gaming services that require high bandwidth and low latency, jitter and packet loss (Chen, paragraph 34) in the analogous art of communication.

For claim 38. Lohr discloses all the limitations of claim 37, and Lohr further teaches: wherein the respective requirements for each of the plurality of logical channels comprise at least one of low latency service requirement or an ultra-reliable service requirement. (Lohr, paragraph 68-74, “Radio Resource Control (RRC) controls the uplink rate control function by giving each radio bearer a priority and in addition a prioritized bit-rate (PBR). The concept of utilizing a prioritized bit-rate in LTE is new. The idea behind prioritized bit-rate is to support for each bearer, including low priority non-guaranteed bit-rate bearers, a minimum bit-rate in order to avoid a potential starvation. Each bearer should at least get enough resources in order to achieve the prioritized bit-rate… The PBR, MBR and AMBR values signaled to the UE are configured and controlled by the network.”; fig 6, paragraph 140-162, “Upon receiving the scheduling grant the mobile terminal may distribute the indicated resource to its guaranteed and non-guaranteed bit-rate bearers as follows. The amount of bits/bytes the mobile terminal distributes among its configured radio bearers is indicated by means of the transport block size. The transport block size in connection with used modulation and coding scheme determines the amount of physical channel resource (e.g. the number of OFDM symbols to use in the transmission being equivalent to a bit-rate on the physical channel)… The assignment of the grant to the bearers is basically performed in two steps as already mentioned in the Technical Background section… In a first step, the mobile terminal determined for each bearer the minimum of the buffer status and the bucket status of the prioritized bit-rate bucket, i.e. determines the amount of bits/bytes of the respective bearer that may be transmitted either due to the prioritized bit-rate restriction of the token buffer algorithm for the bearer or due to the bearer's buffer size. If this determined amount of data is smaller than the grant of the base station, the base station assigns a part of the grant equal to the determined amount of bits/bytes of the respective bearer that may be transmitted to the respective bearer and processes the next bearer until the grant is fully assigned to the bearers or until the all bearers have been assigned a part of the granted resource… Concerning the serve order of the bearers in this first step, guaranteed bit-rate bearers may be served first. Alternatively, all bearers may be assigned a priority (e.g. a logical channel priority of the logical channel to which a respective bearer service or bearer services is/are mapped) and the bearers may be served according to their priority in descending order. Thereby, guaranteed bit-rate bearers should typically have a priority higher than that of non-guaranteed bit-rate bearers.”; also see paragraph 68-74, “The idea behind prioritized bit-rate is to support for each bearer, including low priority non-guaranteed bit-rate bearers, a minimum bit-rate in order to avoid a potential starvation. Each bearer should at least get enough resources in order to achieve the prioritized bit-rate… The uplink rate control function ensures that the UE serves its radio bearer(s) in the following sequence: [0072] Step 1: All the radio bearer(s) in decreasing priority order up to their PBR; [0073] Step 2: All the radio bearer(s) in decreasing priority order for the remaining resources assigned by the grant and the function ensures that the MBR and AMBR are not exceeded.”; PBRs for guaranteed bit-rate bearers are low latency service requirements because guaranteed bit-rate bearers are useful for low latency services)
Even though it’s well-known in the art that guaranteed bit-rate bearers are useful for low latency service, Examiner understands Applicants might not know such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Chen from the same or similar fields of endeavor teaches: guaranteed bit-rate bearers are useful for low latency services (Chen, paragraph 34, “The GBR bearers may be particularly useful for video and gaming services that require high bandwidth and low latency, jitter and packet loss.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chen into Lohr, since Lohr suggests a technique for managing guaranteed bit-rate bearers, and Chen suggests the beneficial way of using such guaranteed bit-rate bearers for low latency service since the GBR bearers are useful for video and gaming services that require high bandwidth and low latency, jitter and packet loss (Chen, paragraph 34) in the analogous art of communication.

Allowable Subject Matter
Claim 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Claim 40 would be allowable if rewritten to overcome the claim objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462